                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


TYRONE MCFADDEN,                                     )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-75-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff’s motion for judgment on the
pleadings [DE 18] is GRANTED. Defendant's motion for summary judgment [DE 22] is
DENIED. The decision of the ALJ is REVERSED and this matter is REMANDED to the
Commissioner for an award of benefits.


This Judgment Filed and Entered on June 24, 2021, and Copies To:
Charlotte Williams Hall                                     (via CM/ECF electronic notification)
Amanda B. Gilman                                            (via CM/ECF electronic notification)
Mark J. Goldenberg                                          (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
June 24, 2021                          (By) /s/ Nicole Sellers
                                               Deputy Clerk
